DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Chinese foreign priority document(s) 201811259979.9, filed October 26, 2018 and submitted under 35 U.S.C. § 119 (a)-(d), has/have been received and placed of record in the file. 
Response to Amendment
This Office Action is responsive to the Amendment filed October 28, 2020. The following rejections are overcome:
Claim(s) 1-4 & 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. U.S. Pat. 5,358,539.
Claims 6-7, 9-11, 18 & 20 under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Pat. 5,358,539.
Claims 5 & 17 under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Pat. 5,358,539 in view of YAMAZAKI et al. U.S. Pub. 2015/0140400.
Claims 8 & 19 under 35 U.S.C. 103 as being unpatentable over Dawson et al. U.S. Pat. 5,358,539 in view of Mummigatti et al. U.S. Pub. 2020/0036067.


Allowable Subject Matter
Claims 12-20 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to a battery, comprising: an electrode assembly; a packaging bag prepared from a multilayer sheet; wherein the packaging bag packages the electrode assembly, and the multilayer sheet comprises: {DEHE-1858-USPT/01227694v1}3a metal layer; a bonding layer completely covering  a first surface of the metal layer; and, a buffer layer completely covering  a second surface of the metal layer; wherein the buffer layer is provided with porous structure.
The prior art, such as Dawson et al. U.S. Pub. 5,358,539 teaches a multilayer sheet (8 & 10; Fig. 2(a)), comprising: a metal layer (8b is a conductive layer [col. 2, lines 55-60]; metal foil col. 3, lines 1-8) a bonding layer arranged on a first surface of the metal layer (bonding layer 8c is an insulator made of polyethylene; col. 3, lines 13-20); and a buffer layer arranged on a second surface of the metal layer (buffer layer 8a include polypropylene col. 3, lines 1-10); wherein the buffer layer is provided with a hole (buffer layer 8a has a hole at 12; Fig. 2a).  However, the reference does not teach or suggest that the battery package requires the bond layer and buffer layer complexly cover opposing surfaces of the metal layer, and that the buffer layer is provided with porous structure. Therefore, the instant claims are patentably distinct from the prior art of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. U.S. Pub. 2017/0331156 in view of Proctor et al. U.S. Pub. 2013/0089769.
With respect to claim 1, Visco teaches multilayer sheet (solid-state laminate electrode; [0004]), comprising: a metal layer (lithium metal layer 101; [0061]; [0136]); a bonding layer completely covering  a first surface of the metal layer (solid release layer 104 covering the active material; [0137]); and, a buffer layer completely covering  a second surface of the metal layer (layer 103 completely covers metal layer 101 and is made of polyethylene or polypropylene film; [0136]).

    PNG
    media_image1.png
    432
    466
    media_image1.png
    Greyscale

claim 5, a material of the buffer layer comprises a polymer compound, and the polymer compound comprises one or more of nylon, polypropylene and polyethylene terephthalate (layer 103 completely covers metal layer 101 and is made of polyethylene or polypropylene film; [0136]).  
Visco does not expressly disclose: the buffer layer is provided with porous structure (claim 1); each hole of the porous structure is provided with gas therein (claim 2); the gas comprises an inert gas, nitrogen or carbon dioxide (claim 3); porous structure with a through hole, blind hole or buried hole (claim 4); in a thickness direction of the buffer layer, a ratio of a hole diameter of the hole to a thickness of the buffer layer is greater than or equal to 10% and less than or equal to 80% (claims 6); the ratio is greater than or equal to 20% and less than or equal to 50% (claim 7); a shape of the hole comprises one or more of a column shape, a honeycomb shape and a spherical shape (claim 9); the buffer layer has a thickness of greater than or equal to 10 microns and less than or equal to 100 microns (claims 10-11).
	Proctor teaches that it is well known in the art to employ a backing layer (buffer layer) of polymeric material with through holes [0195] (claim 1); each hole of the porous structure is provided with gas therein (holes  are reasonable expected to be filed with gas like ambient air and conventional gas products in the environment such as carbon dioxide; claims 2-3); porous structure with a through hole, blind hole or buried hole (through holes as the electrode material may be pushed through; [0195]; claim 4);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the through holes of Proctor in the backing layer of Visco, in order to facilitate manufacturing and connection to the 
With respect to claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ: in a thickness direction of the buffer layer, a ratio of a hole diameter of the hole to a thickness of the buffer layer being greater than or equal to 10% and less than or equal to 80% (claims 6); the ratio being greater than or equal to 20% and less than or equal to 50% (claim 7) in the buffer layer of Visco in view of Proctor, since such a modification would have involved a mere change in size of the buffer layer component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 9, it would have been obvious to employ the square shape of Visco in view of Proctor, as  a column shape, a honeycomb shape and a spherical shape, as a change in shape of essential working parts of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to the buffer layer having a thickness of greater than or equal to 10 microns and less than or equal to 100 microns (claims 10-11) it would have been .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. U.S. Pub. 2017/0331156 in view of WANG et al. U.S. Pub. 2009/0023046.
With respect to claim 1, Visco teaches multilayer sheet (solid-state laminate electrode; [0004]), comprising: a metal layer (lithium metal layer 101; [0061]; [0136]); a bonding layer completely covering  a first surface of the metal layer (solid release layer 104 covering the active material; [0137]); and, a buffer layer completely covering  a second surface of the metal layer (layer 103 completely covers metal layer 101 and is made of polyethylene or polypropylene film; [0136]).

    PNG
    media_image1.png
    432
    466
    media_image1.png
    Greyscale

With respect to claim 5, a material of the buffer layer comprises a polymer compound, and the polymer compound comprises one or more of nylon, polypropylene and polyethylene terephthalate (layer 103 completely covers metal layer 101 and is made of polyethylene or polypropylene film; [0136]).  
Visco does not expressly disclose: the buffer layer is provided with porous structure (claim 1); each hole of the porous structure is provided with gas therein (claim 2); the gas comprises an inert gas, nitrogen or carbon dioxide (claim 3); porous structure with a through hole, blind hole or buried hole (claim 4); in a thickness direction of the buffer layer, a ratio of a hole diameter of the hole to a thickness of the buffer layer is greater than or equal to 10% and less than or equal to 80% (claims 6); the ratio is greater than or equal to 20% and less than or equal to 50% (claim 7); the buffer layer is magnesium alloy, aluminum alloy or rigid foam or sponge (claim 8); a shape of the hole comprises one or more of a column shape, a honeycomb shape and a spherical shape (claim 9); the buffer layer has a thickness of greater than or equal to 10 microns and less than or equal to 100 microns (claims 10-11).
claim 1); each hole of the porous structure is provided with gas therein (cathode backing layer has through holes allowing O2 and H2O to permeate through; Fig. 1; claim 2); the gas comprises an inert gas, nitrogen or carbon dioxide (carbon dioxide removal through the backing layer; [0066]; claim 3); porous structure with a through hole, blind hole or buried hole (cathode backing layer has through holes allowing O2 and H2O to permeate through; Fig. 1; claim 4); the buffer layer is magnesium alloy, aluminum alloy or rigid foam or sponge ([0050]; claim 8).  The backing layer allows for reactant distribution, helps to remove water from the electrode. See paragraph [0066]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the through holes of WANG in the backing layer of Visco, in order to facilitate manufacturing and connection to the electrode layer for reactant distribution, helps to remove water from the electrode. See WANG paragraph [0066].
With respect to claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ: in a thickness direction of the buffer layer, a ratio of a hole diameter of the hole to a thickness of the buffer layer being greater than or equal to 10% and less than or equal to 80% (claims 6); the ratio being greater than or equal to 20% and less than or equal to 50% (claim 7) in the buffer layer of Visco in view of WANG, since such a modification would have involved a mere change in size of the buffer layer component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 
With respect to claim 9, it would have been obvious to employ the square shape of Visco in view of WANG, as  a column shape, a honeycomb shape and a spherical shape, as a change in shape of essential working parts of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to the buffer layer having a thickness of greater than or equal to 10 microns and less than or equal to 100 microns (claims 10-11) it would have been obvious to employ in the buffer of Visco in view of WANG, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).




Response to Arguments

The Applicant asserts that Visco et al. U.S. Pub. 2017/0331156 does not anticipate the instant claims because the reference is silent to a porous buffer layer. This assertion is correct and the previously pending rejections are overcome. The Applicant is encouraged cancel claims 1-11 as the broadly refer to a multilayer sheet that is so broad that it may apply to multiple applications. The crux of the invention appears to be the battery packaging set forth and allowed in claim 12. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722